UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
         Petitioner,
                 v.                                            Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


                                              ORDER

       Currently before the Court is petitioner's classified January 25, 2010 motion to lift the

stay of his habeas proceedings. The Court once again commends petitioner's counsel for his

zealous efforts to ensure that his client receives the "prompt habeas corpus hearing" to which he

is entitled. Boumediene v. Bush, 128 S. Ct. 2229, 2275 (2008). The Court agrees with

petitioner's counsel that further delay in addressing petitioner's petition for habeas corpus is

unwarranted in light of present circumstances. Accordingly, pursuant to the status conference

held on February 18, 2010, and in consideration of the entire record herein, it is hereby

ORDERED that Petitioner's classified motion to lift the stay of his habeas proceedings is

GRANTED; and it is further ORDERED as follows:

       1.      Respondents shall provide the Court with a status report by not later than March

               1, 2010. This status report shall be consistent with the instructions issued in the

               Court's December 11, 2009 Sealed Order [Docket Entry 157], as well as with the

               illumination provided by the Court during today's status conference.

       2.      Respondents shall complete all discovery related to petitioner, including discovery



                                                 -1-
              contemplated by the Court's October 29, 2009 Order [Docket Entry 147], by not

              later than March 10, 2010.

       3.     Respondents may amend their factual return by not later than March 15, 2010.

       4.     Petitioner's traverse shall be due by not later than March 29, 2010.

       5.     A merits hearing on petitioner's habeas corpus petition is scheduled for May 13-

              14, 2010, at 10:00 a.m. in Courtroom 8. Respondents shall file a pre-hearing

              memorandum not exceeding forty-five (45) pages by not later than April 12, 2010.

              Petitioner shall file a responsive memorandum not exceeding forty-five (45) pages

              by not later than April 26, 2010. Respondents may file a reply memorandum not

              exceeding twenty-five (25) pages by not later than May 3, 2010.

       6.     Petitioner's counsel shall notify the Court, by not later than April 26, 2010,

              whether Petitioner (1) intends to testify at the merits hearing, (2) wishes to listen

              to unclassified opening statements at the merits hearing, or (3) does not wish to

              participate at the merits hearing.

       7.     A status conference is scheduled for April 28, 2010, at 2:00 p.m. in Courtroom 8.

       SO ORDERED.


                                                                    /s/
                                                            JOHN D. BATES
                                                         United States District Judge

Date: February 19, 2010




                                                   -2-